CERTIFIED BOARD RESOLUTIONS AND AGREEMENT April 26, 2011 United States Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Registered Management Investment Company Bond Dear Sir or Madam: We are filing electronically herewith, pursuant to Rule 17g-1 promulgated under the Investment Company Act of 1940, as amended (the “1940 Act”), the following items with respect to the joint insured Investment Company Bond covering Bancroft Fund Ltd. (“Bancroft”), Ellsworth Fund Ltd. (“Ellsworth” and together with Bancroft, the “Funds”) and Dinsmore Capital
